



Exhibit 10.15






Amendment No. 4
to the
Retirement Plan for Employees of
Cullen/Frost Bankers, Inc. and Its Affiliates
(Amended and Restated Effective as of January 1, 2013)


Whereas, Cullen/Frost Bankers, Inc. (“Sponsor”) maintains the “Retirement Plan
for Employees of Cullen/Frost Bankers, Inc. and its Affiliates,” as last amended
and restated effective as of January 1, 2013 (“Plan”); and
Whereas, the Sponsor desires further to amend the Plan, in order to provide for
a time-limited lump-sum distribution option, which will be available to certain
vested Plan Participants who have terminated employment with the Sponsor and its
Affiliates; and
Whereas, Plan section 8.1 provides that the Sponsor may amend the Plan from time
to time with respect to all Employers participating under the Plan;
Now, therefore, in accordance with the provisions of Plan section 8.1, the Plan
is hereby amended as follows, effective as of the date on which this amendment
is signed:
1.    Article 4 of the Plan is amended by adding a new section 4.18 to read as
follows:
4.18 Lump-Sum Window for Certain Terminated Vested Participants
(a)
Eligibility. The single lump-sum payment option described in subsection (c)
below, as well as the immediate annuity option described in subsection (d)
below, shall be available only to any Eligible Window Participant who makes a
timely election during the Lump-Sum Window Period. The lump-sum payment
described in subsection (c) or immediate annuity described in subsection (d)
shall be calculated as of the Window Benefit Commencement Date, subject to the
limitation described in subsection (g) below.

(b)
Notice and Election Period. A formal notice describing the Lump-Sum Window and
all related election rights shall be distributed to Eligible Window Participants
during August 2017, as determined by the Committee.

Eligible Window Participants who timely elect a lump-sum payment option under
the Lump-Sum Window will receive their lump-sum distribution during November
2017, determined as of the Window Benefit Commencement Date. Eligible Window
Participants who timely elect an immediate annuity option under the Lump-Sum
Window will commence receiving annuity payments as soon as practicable after,
and effective as of, the Window Benefit Commencement Date.
All distributions shall comply with the timing requirements described in Plan
section 4.9. Furthermore, the relevant substantive election, waiver, and consent
requirements (including spousal consent) described in Plan section 4.9 shall
apply. Consistent with Plan section 4.9, a Participant who elects to receive a
lump-sum distribution or immediate annuity under the Lump-Sum Window pursuant to
this subsection (b) may subsequently choose to revoke that election at any time
prior to the Window Benefit Commencement Date.
In addition to the election, waiver, and consent requirements described in the
preceding paragraph, Eligible Window Participants must comply with any
reasonable requests of the Committee related to payment of a benefit payable
under the Lump-Sum Window, which requests shall be uniformly applied to
similarly situated persons. Such requests may relate to required signature
notarizations, proof of birthdate, marital status or other requests related to
the payment of benefits under this Lump-Sum Window. Any otherwise Eligible
Window Participant who for any reason does not submit a written Lump-Sum Window
election to the Committee (or to a representative of the Committee) by the Offer
Closing Date, in accordance with procedures established and determined by the
Committee, shall not be eligible to receive the lump-sum distribution or
immediate annuity described in subsection (c) or (d), respectively, below.
Otherwise Eligible Window Participants described in the preceding sentence shall
include, but shall not be limited to, Participants who do not receive
notification of the lump-sum





--------------------------------------------------------------------------------





option because the Committee has incorrect or no current address information,
because of a failure in the mail delivery process or other similar circumstance.
(c)
Lump-Sum Amount Option. An Eligible Window Participant may elect to receive a
lump-sum payment of his entire accrued benefit under the Plan, determined as of
the Window Benefit Commencement Date. In the event that a Participant receives
such a lump-sum payment and is subsequently reemployed as an Eligible Employee,
the Participant will have his Vesting Service and Credited Service restored but
any benefit payable as of his subsequent termination of employment with the
Sponsor and all Affiliates will, consistent with the terms of Plan section 5.5,
be reduced by the Actuarial Equivalent value of the Lump-Sum Window benefit that
was previously paid.

(d)
Immediate Annuity Option. An Eligible Window Participant who has not reached his
Vested Retirement Date or Early Retirement Date (as applicable) as of the Window
Benefit Commencement Date, and, therefore, is not otherwise eligible under
Article 4 to commence receiving benefits in the form of an immediate annuity,
nevertheless may, in lieu of the lump-sum distribution option described in
subsection (c) above, elect to commence receiving his benefit as of the Window
Benefit Commencement Date in the form of an immediately payable annuity which
provides payments under a Life Only Option as described in Plan section
4.9(c)(1) if the Eligible Window Participant is not married or as, a Joint and
50 Percent Contingent Benefit Option as described in Plan section 4.9(c)(3), or
a Qualified Optional Survivor Annuity Option (Joint and 75 percent contingent
benefit option) as described in Plan section 4.9(c)(7) if the Eligible Window
Participant is married. Such immediately payable annuity shall be adjusted for
time and form of payment as contemplated by Articles 4 and 5 of the Plan,
respectively.

(e)
Death after Election and Prior to Benefit Commencement. Notwithstanding anything
to the contrary in this Article 4, in the case of an Eligible Window Participant
who makes and files with the Committee representative a written election under
subsection (b) above, on or before the Offer Closing Date, but who subsequently
dies prior to receiving or commencing to receive distributions under this Plan
section 4.18, such election shall be given full effect, in a manner determined
by the Committee. In the case of an election by such a deceased Eligible Window
Participant to receive a lump-sum distribution, such lump-sum payment shall be
made to the Surviving Spouse if the deceased Eligible Window Participant was
married, or to the Participant’s estate if the Eligible Window Participant was
not married, at the time of death. The provisions of this subsection (e) shall
apply only for purposes of distributions payable under this Plan section 4.18,
and not for any other purpose under the Plan.

(f)
Actuarial Factors Used to Calculate Lump-Sum Payments. The “applicable interest
rate” and “applicable mortality table” shall have the meaning provided to such
terms as described in Plan section 2.1(a), defining “Actuarial Equivalent,” for
the calculation of lump-sum distributions under the Lump-Sum Window.

(g)
Lump-Sum Window Offer Contingent on Aggregate Lump-Sum Payments not Exceeding
$5,665,000. The lump-sum offer reflected in this Plan section 4.18 is
conditioned on the Sponsor’s determination that any lump-sum benefit paid
pursuant to this Lump-Sum Window offer will not result in the payment of
lump-sum exceeding $5,665,000 in the aggregate. If lump-sum payments payable
pursuant to this Lump-Sum Window would exceed $5,665,000, the Sponsor will pay
lump-sum payments to each electing Eligible Window Participant who made a timely
election during the Lump-Sum Window Period starting with the smallest lump sum
payment first and proceeding to pay lump sum payments of a successively
increasing dollar amount until the aggregate lump sum benefits paid pursuant to
this Lump-Sum Window do not exceed $5,665,000. And the payment of any lump-sum
benefit that would result in this Lump-Sum Window offer paying lump sum
distributions in excess of $5,665,000 in the aggregate will be null and void,
and the election by one or more such Participants to receive a lump-sum
distribution will not be given effect. The administration of this limitation on
the aggregate lump-sum payments that may be paid pursuant to this Lump-Sum
Window will be administered on a uniform and nondiscriminatory basis to all
similarly situated persons.

(h)
Definitions. For purposes of this Plan section 4.18, the following definitions
will apply:

(1)
“Eligible Window Participant” means a Participant who (i) terminated employment
from the Sponsor and all Affiliates prior to January 1, 2017, (ii) has not
subsequently been rehired by the Sponsor or an Affiliate on or prior to the
Window Benefit Commencement Date, (iii) has a vested accrued benefit in the Plan
the Actuarial Equivalent of which as of the Window Benefit Commencement Date is
not more than $40,000 (exclusive of any interest such Participant has in an
annuity contract covering accrued benefits earned under the Cullen/Frost
Superseded Plan and as further described in Appendix A), (iv)






--------------------------------------------------------------------------------





is entitled to a Retirement Benefit under Article 4 that has not yet commenced
as of the Offer Closing Date, (v) is not entitled to a distribution under Plan
section 4.14 (regarding payment of small amounts) and (vi) does not have an
accrued benefit in the Plan that is subject to a qualified domestic relations
order (as defined in Code section 414(p)) or a hold, including a hold in
accordance with the Plan’s procedures regarding domestic relations orders, at
any time on or prior to the Window Benefit Commencement Date.
(2)
“Lump-Sum Window” means the opportunity described in this Plan section 4.18 for
any Eligible Window Participant to make a timely election for the single
lump-sum payment option described in subsection (c) above, or the immediate
annuity option described in subsection (d) above, during the Lump-Sum Window
Period.

(3)
“Lump-Sum Window Period” means the period beginning after the formal notice
referenced in subsection (b) above has been provided, and ending on the Offer
Closing Date.

(4)
“Offer Closing Date” means the latest permissible date on which an eligible
Participant may elect to receive a lump-sum distribution or other payment under
the provisions of this Plan section 4.18. Such date shall be on or around
September 29, 2017, as determined by the Committee; provided, however, that the
Committee may choose to permit minor extensions beyond such Offer Closing Date
(e.g., to allow Participants to complete small errors or omissions in paperwork,
or to allow for unexpected delays in the Lump-Sum Window election package
delivery process); and further provided, however, that any such extensions shall
be applied on a uniform and nondiscriminatory basis to all similarly situated
persons.

(5)
“Window Benefit Commencement Date” means November 1, 2017.

2.
Except as amended above, the Plan as in effect prior to this amendment shall
continue unchanged.

* * * * * * * * *
In Witness Whereof, the Sponsor has caused this instrument to be executed by its
duly authorized officers effective as of the date provided herein.
 
Cullen/Frost Bankers, Inc.
Attest:
By: /s/ Phillip D. Green
By: /s/ Annette Alonzo
Its: Chairman of the Board & CEO
Its: Group Executive Vice President
Date: October, 27, 2017










